DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-22 are pending, claims 1-11 and 19-22 have been examined in this application. Claims 12-18 have been withdrawn as being part of a non-elected invention.
Claims 1, 3, and 19 are amended, claims 12-18 are withdrawn, Claims 2, 4-11, 20-22 are previously presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170231211 A1) to Kupfer in view of (US 9894852 B2) to Gilbert.
In regards to claim 1, Kupfer teaches an arthropod trap comprising: a housing (Kupfer; made by 20, 10, 11, and 12), said housing comprising: an enclosure (Kupfer; formed by 20) forming a cavity within the enclosure (Kupfer; underside of 20) and an opening in said enclosure enabling arthropods to access the cavity (Kupfer; opening on the underside of 20 which allows insects to access the cavity); a dispenser (Kupfer; 21, 22) configured to store and dispense an active ingredient comprising an arthropod lure (Kupfer; bioattractant [0019] [0041] bioattractant dispenser in 21); an actuation mechanism for actuating an emission of a dose of the active ingredient from the dispenser (Kupfer; atomizing head 62), wherein the actuation mechanism is configured to receive an active ingredient release signal from a controller within said housing (Kupfer; either timer 30 or motion sensor 63 acting as controllers where each controls when the bioattractant is dispensed [0052]), and configured to enable wireless communication between the arthropod trap and a remote server (Kupfer; [0052] remote control for activation, computing system for diagnostics) and configured to receive instructions for releasing the active ingredient (Kupfer; [0052] dispensing can be configured for remote control, programmed for a schedule for releasing the active ingredient), wherein the actuation mechanism actuates emission of the active ingredient from the dispenser in doses for reducing decay of effectiveness of said active ingredient (Kupfer; each time the bioattractant is dispensed either due to timer 30, motion sensor 63, or remote control activation [0052], the decay of the effectiveness of the active ingredient is reduced).
	Kupfer fails to teach a plurality of openings, a trapping media for trapping arthropods an imaging apparatus positioned within said enclosure for imaging said trapping media; and a wireless communications module enabling wireless communication between the arthropod trap and a remote server.
	Gilbert teaches a plurality of openings (Gilbert; opening as seen in FIG 3 which allows access to 36, and opposing opening in FIG 3 above horizontal lower wall beyond grid 36) a trapping media (Gilbert; 36, where it can be sticky Col 6 lines 43-44) for trapping arthropods; an imaging apparatus (Gilbert; camera 38) positioned within said enclosure for imaging said trapping media (Gilbert; Col 7 lines 20-23); and a wireless communications module (Gilbert; Claim 1, wireless) enabling wireless communication between the arthropod trap and a remote server (Gilbert; Claim 1 remote management server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kupfer such that it has a plurality of openings, trapping media, an imaging apparatus to image the trapping media, and a communications module to allow for wireless communication with a remote server as taught by Gilbert. The motivation for a plurality of openings would allow for more angles for insects to enter the enclosed space. The motivation for the trapping media, imaging system, and wireless remote system would be such that a user could determine a rate of infestation or study a number of insects passing through the trap, while simultaneously applying measures against infestation by allowing insects which do not get captured on the sticky media to return to other insect populations to spread the chemicals provided by the device of Kupfer.

In regards to claim 2, Kupfer as modified by Gilbert teach the arthropod trap of claim 1, wherein said dispenser is a pressurized aerosol dispenser and said emission is a spray (Kupfer; 21, 22 see FIG 6A and 6B, container 60 has an atomizing head 62: in order to use an atomizing head, pressure needs to be applied to some fluid, atomizing heads creating a spray, aerosol defined as: substance enclosed under pressure to be released as a fine spray).

In regards to claim 3, Kupfer as modified by Gilbert teach the arthropod trap of claim 1, wherein said metered dose is a predetermined metered dose (Kupfer; [0022] predetermined, metered amount of bioattractant).

In regards to claim 8, Kupfer as modified by Gilbert teach the arthropod trap according to claim 1, but Kupfer fails to teach it further comprising a sensor for detecting a presence of a spray from said dispenser.	Gilbert teaches it further comprising a sensor for detecting a presence of a spray from said dispenser (Gilbert; flow monitoring IR sensor 72, 74). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kupfer such that it has a sensor for monitoring the spray from the dispenser as taught by Gilbert. The motivation for doing so would be to provide the user with feedback about the amount and distribution of the spray, allowing a user to determine if the containers need replacing or adjusting. 

In regards to claim 19, Kupfer teaches an arthropod trap comprising: a housing (Kupfer; made by 20, 10, 11, and 12), said housing comprising: an enclosure (Kupfer; formed by 20) and an access opening (Kupfer; opening on the underside of 20 which allows insects to access the cavity); a power unit (Kupfer; solar panels 24, battery 40); the arthropod trap configured for wireless communication between the arthropod trap and a remote server (Kupfer; [0052] remote control for activation, computing system for diagnostics); an aerosol dispenser (Kupfer; 21, 22 see FIG 6A and 6B, container 60 has an atomizing head 62: in order to use an atomizing head, pressure needs to be applied to some fluid, atomizing heads creating a spray aerosol defined as: substance enclosed under pressure to be released as a fine spray) equipped for remote metered dose actuation of an active ingredient comprising an arthropod lure (Kupfer; dispensing can be configured for remote control, programmed for a schedule for releasing the active ingredient from bioattractant 21), said aerosol dispenser being mounted upside down, with a nozzle at a lower extremity of the aerosol dispenser (Kupfer; see FIG 1 where 21, 22 are upside down with respect to the orientation of the housing) and an actuation mechanism adjacent the nozzle (Kupfer; atomizing head 62, see FIG 6B); wherein said remote metered dose actuation is configured to emit the active ingredient periodically to reduce decay of effectiveness of said active ingredient (Kupfer; each time the bioattractant is dispensed either due to timer 30, motion sensor 63, or remote control activation [0052] – which all represent periodic activation, the decay of the effectiveness of the active ingredient is reduced). 
Kupfer fails to teach a plurality of access openings, a trapping media within the enclosure; an imaging apparatus for imaging the trapping media; a communications module.
Gilbert teaches a plurality of openings (Gilbert; opening as seen in FIG 3 which allows access to 36, and opposing opening in FIG 3 above horizontal lower wall beyond grid 36) a trapping media (Gilbert; 36, where it can be sticky Col 6 lines 43-44) within the enclosure, an imaging apparatus (Gilbert; camera 38) for imaging said trapping media (Gilbert; Col 7 lines 20-23) and a wireless communications module (Gilbert; Claim 1, wireless). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kupfer such that it has a plurality of openings, trapping media, an imaging apparatus to image the trapping media, and a communications module to allow for wireless communication with a remote server as taught by Gilbert. The motivation for a plurality of openings would allow for more angles for insects to enter the enclosed space. The motivation for the trapping media, imaging system, and wireless remote system would be such that a user could determine a rate of infestation or study a number of insects passing through the trap, while simultaneously applying measures against infestation by allowing insects which do not get captured on the sticky media to return to other insect populations to spread the chemicals provided by the device of Kupfer.

In regards to claim 21, Kupfer as modified by Gilbert teach the arthropod trap of claim 19, further comprising a controller (Kupfer; either timer 30 or motion sensor 63 acting as controllers where each controls when the bioattractant is dispensed [0052]) configured to enable said arthropod trap to be operated remotely by wireless communication and to receive aerosol dose schedules (Kupfer; dispensing can be configured for remote control, programmed for a schedule for releasing the active ingredient) and imaging schedules (Gilbert; Col 7 lines 20-23), but Kupfer fails to teach said aerosol dose schedules and said imaging schedules being a function of parameters selected from a group comprising: a type of arthropod of interest, a time of day, a season, environmental factors, a type of active ingredient being emitted from the aerosol dispenser, and a type of active ingredient present in the environment.
Gilbert teaches said aerosol dose schedules and said imaging schedules being a function of parameters selected from a group comprising: a type of arthropod of interest (Gilbert; Col 7 lines 30-34), a time of day (Gilbert; Col 7 lines 30-34), a season, environmental factors (Gilbert; Col 8 lines 3-10 where the temperature (environmental factor) and season are monitored for dosing), a type of active ingredient being emitted from the aerosol dispenser, and a type of active ingredient present in the environment (Gilbert; Col 3 lines 44-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the schedules of Kupfer such that they are a factor of the various parameters such as time of day or environmental factors as taught by Gilbert. The motivation for doing so would be to prevent spray from being wasted too often during times or conditions when the arthropod is less active.


Claims 4-7, 9-11 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170231211 A1) to Kupfer as modified by (US 9894852 B2) to Gilbert as applied to claims 1 or 19 above, in further view of (US 4400903 A) Seidenberger and (US 4200229 A) to Spector.
In regards to claim 4, Kupfer as modified by Gilbert teach the arthropod trap of claim 1, but fail to teach it further comprising a removable tab that is aligned with, and disposed sufficiently close to, a nozzle of said dispenser so as to be impregnated with substantially all of said active ingredient emitted from the dispenser.
Seidenberger teaches a removable tab impregnated with all of said active ingredient (Seidenberger; 26, 28, removable through 25, 24, 20, impregnated for controlled release of attractant; Col 5 lines 4-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Gilbert to further include a tab impregnated with an active ingredient, as further taught by Seidenberger. The tab is advantageous because it allows the attractant to slowly diffuse and continue to permeate throughout the trap, allowing the attractant to be continuously viable for a longer period of time and saving the user money since attractants may be expensive.
Kupfer as modified by Gilbert and Seidenberger fail to teach where the tab is aligned with, and disposed sufficiently close to, a nozzle of said dispenser so as to be impregnated with substantially all of said active ingredient emitted from the dispenser.
Spector teaches where the tab (Spector; 29) is aligned with, and disposed sufficiently close to, a nozzle (Spector; plunger 20) of said dispenser (Spector; 14) so as to be impregnated with substantially all of said active ingredient emitted from the dispenser (Spector; as fluid is sprayed through 20, it is sprayed directly into 29 and therefore is absorbed by the absorptive pad).
Kupfer and Spector are analogous art from similar fields of endeavor: i.e. spray dispersal or scent dispersal devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kupfer as modified by Gilbert and Seidenberger such that the tab is aligned with and disposed close to the nozzle of the dispenser to absorb substantially all of the active ingredient such as taught by Spector. This is advantageous because it allows the attractant to be fully absorbed into the material to the maximum extent possible for the material to retain, allowing the attractant to slowly diffuse the pheromones as it evaporates.

In regards to claim 5, Kupfer as modified by Gilbert, Seidenberger, and Spector teach the arthropod trap of claim 4, wherein said dispenser is a pressurized aerosol dispenser (Kupfer; see FIG 6A and 6B, container 60 has an atomizing head 62: in order to use an atomizing head, pressure needs to be applied to some fluid, atomizing heads creating a spray aerosol defined as: substance enclosed under pressure to be released as a fine spray).

In regards to claim 6, Kupfer as modified by Gilbert, Seidenberger, and Spector teach the arthropod trap according to claim 5, wherein the dispenser is mounted within said housing such that the nozzle of said dispenser is located at a lower extremity of said dispenser (Kupfer; see FIG 1 where the dispensers 21, 22 are upside down such that the nozzles are at a lower extremity).

In regards to claim 7, Kupfer as modified by Gilbert, Seidenberger and Spector teach the arthropod trap of claim 5, wherein said actuation mechanism is for actuating a spray of said dose according to one of: a schedule (Kupfer; [0052] scheduled doses); and, a command received from said communications module (Kupfer; [0052] bioattractant configured for remote control).

In regards to claim 9, Kupfer as modified by Gilbert, Seidenberger, and Spector teach the arthropod trap according to claim 5, wherein a compartment housing said dispenser within said enclosure (Kupfer; see compartment created by FIG 6A or atomizing head 62 which goes on top of 61, see FIGs 6A and 6B) includes an aperture through which a spray of the dispenser passes (Kupfer; opening created at the base of FIG 6A where the nozzle rests, or the opening created by an outlet in the atomizing head 62, see FIG 6B), and an inclined surface for mounting said tab on said inclined surface (Kupfer; see FIG 2 where the area containing the dispensers 21, 22 has an inclined surface attached to 20 to which a tab can be mounted).

In regards to claim 10, Kupfer as modified by Gilbert, Seidenberger and Spector teach the arthropod trap according to claim 5, but Kupfer fails to teach wherein said tab is porous or has a three-dimensional (3D) mesh-like or reticulated structure
Spector teaches wherein said tab (Spector; 29) is porous or has a three-dimensional (3D) mesh-like or reticulated structure (Spector; where 29 is made of a sponge like material or flexible foam, Col 3 lines 55-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Kupfer as modified by Gilbert, Seidenberger and Spector such that it is made of a sponge like material or flexible foam such as the one taught by Spector. The motivation for doing so would be to provide a porous material which is advantageous because it is absorbent and will soak up more of a spray.

In regards to claim 11, Kupfer as modified by Gilbert, Seidenberger and Spector teach the arthropod trap according to claim 5, wherein the removable tab has a step-like shape (Seidenberger; 26, 28 being on top of each other creates a step shape).

In regards to claim 20, Kupfer as modified by Gilbert teach the arthropod trap of claim 19, but fail to teach it further comprising a tab which is disposed proximal to the nozzle for receiving and being impregnated by substantially all of an aerosol dose.
Seidenberger teaches a removable tab impregnated with all of said active ingredient (Seidenberger; 26, 28, removable through 25, 24, 20, impregnated for controlled release of attractant; Col 5 lines 4-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Gilbert to further include a tab impregnated with an active ingredient, as further taught by Seidenberger. The tab is advantageous because it allows the attractant to slowly diffuse and continue to permeate throughout the trap, allowing the attractant to be continuously viable for a longer period of time and saving the user money since attractants may be expensive.
Kupfer as modified by Gilbert and Seidenberger fail to teach where the tab is aligned with, and disposed sufficiently close to, a nozzle of said dispenser so as to be impregnated with substantially all of said active ingredient emitted from the dispenser.
Spector teaches where the tab (Spector; 29) is aligned with, and disposed sufficiently close to, a nozzle (Spector; plunger 20) of said dispenser (Spector; 14) so as to be impregnated with substantially all of said active ingredient emitted from the dispenser (Spector; as fluid is sprayed through 20, it is sprayed directly into 29 and therefore is absorbed by the absorptive pad).
Kupfer and Spector are analogous art from similar fields of endeavor: i.e. spray dispersal or scent dispersal devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kupfer as modified by Gilbert and Seidenberger such that the tab is aligned with and disposed close to the nozzle of the dispenser to absorb substantially all of the active ingredient such as taught by Spector. This is advantageous because it allows the attractant to be fully absorbed into the material to the maximum extent possible for the material to retain, allowing the attractant to slowly diffuse the pheromones as it evaporates.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170231211 A1) to Kupfer as modified by (US 9894852 B2) to Gilbert as applied to claim 19 above, in further view of (US 20170273290 A1) to Jay.
In regards to claim 22, Kupfer as modified by Gilbert teach the arthropod of claim 19, further comprising a controller configured to enable said arthropod trap to be operated remotely by wireless communication (Kupfer; [0052] dispensing can be configured for remote control, programmed for a schedule for releasing the active ingredient), but Kupfer fails to explicitly teach to receive instructions to actuate individual doses or individual image captures.
Jay teaches receiving instructions to actuate individual doses or individual image captures (Jay; [0048] where a user of the remote server can interactively control the system to view/capture the insect [0059] capturing an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kupfer as modified by Gilbert to allow a user to individually capture images of the trap. This is advantageous because it provides an interactive and controllable system such that the user has their own individual control over what they want captured.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
Applicant argues that: The feature of the remote-controlled release of an active ingredient or an aerosol, as the case may be, to achieve a consistent lure efficacy over time is not taught.
Applicant argues that: Kupfer is for targeting and eliminating insects (not trapping), and releases attractant based on motion or based on timers according to predetermined programmable schedule, using a “Burst based dispersal of bioattractant”. The concentration of which decreases over time, reducing its efficacy, and there may be periods of time where it exhibits little to no luring effect. 

Examiner respectfully disagrees. Applicant’s new limitation only requires that the dispenser releases active ingredient in doses “configured to reduce decay of effectiveness of said active ingredient” and/or “periodically” which Kupfer achieves by releasing active ingredient on a time schedule, which could be administered during times of day when target species are active. Kupfer’s timed releases or motion detection releases would “reduce decay of effectiveness” since the bioattractant is being reapplied to the surroundings. The new limitation, as written, is broad and may be interpreted as achievable in many ways. It could be said that Kupfer additionally teaches reducing decay of effectiveness of the active ingredient by dosing only when target species are present nearby. 

Applicant argues that: [0053] formulations are for eliminating targeted insects and not for luring to assess arthropod populations or behavior over time. Therefore Kupfer teaches away from a solution to the problem solved by the instant application.

Examiner respectfully disagrees, para [0053] states that one can add elimination means to the bait in the liquid reservoir 14 to eliminate insects, however this liquid reservoir 14 is not the same as the bioattractant 21, and the bioattractant 21 is used specifically to attract insects. Kupfer therefore does not teach away from the solution to the problem solved by the instant application, at least because the bioattractant 21 is used to provide an enduring source of attractant to attract insects, while additionally gauging the degree of infestation. Gilbert, which is used in combination of Kupfer, teaches both trapping and analyzing to determine the population of insects. Therefore Kupfer and Gilbert, when combined, teach the necessary structure to solve the instant problem. 

Applicant argues that: Kupfer does not enable the use of remote control, and only states that it is “configured for remote control”, and it appears that any such control relates to the programming of the predetermined and programmable schedule, which cannot be likened to a remote control to achieve a consistent lure efficacy over time nor to assessing insect behavior population over time.

Examiner respectfully disagrees. Remote control use is known in the art, and Kupfer stating that the device is configured for remote control meets the limitations set forth in the claims. One of ordinary skill would understand that “configured for remote control” at the time the invention was claimed, can be achieved without Kupfer going into detail about how this is achieved. Kupfer additionally makes it clear that a timer may be used, but also the device may be controlled by remote control. 

Applicant argues that: No suggestion/motivation to adapt Kupfer to use in accurately monitoring arthropod populations/heavier over time, Kupfer does not recognize inaccuracies resulting from burst-based release of bioattractant since the disclosure instead focuses on targeting and eliminating insects, therefore consistent efficacy over time is not requisite or necessarily advantageous. Applicant also argues that: degree of insect infestation can be determined [0052] but this at best provides a rough estimate of infestation, which is influenced by the timer schedule and/or detection of proximate motion.

Examiner respectfully disagrees, Kupfer as modified by Gilbert is meant to teach monitoring insects over time. The combination is advantageous because monitoring systems allow users to gain an understanding of how many insects are present in an area and whether or not more or less traps may need to be provided. Kupfer implies that assessing populations of insects would be advantageous by mentioning that the “Degree of insect infestation can be determined” which suggests the advantages of assessing infestation, and thus it would be obvious to combine both Kupfer with Gilbert which teaches both trapping/killing insects but additionally imaging the insects.

Applicant’s claims as written also do not require any sort of metric for “accuracy” and measuring the population. As written, Kupfer as modified by Gilbert teach all the structural limitations of the device, and where a degree of infestation is determined, which is the problem the instant application is trying to solve.

Applicant argues that: OSITA would not be motivated to provide a consistent lure efficacy over time since only rough estimates of infestation were sought at specific times without regard to loss of efficacy. The differences of efficacy over the lifetime of the lure are neither addressed or raised.

Examiner notes that that applicant never claims a “consistent lure efficacy over time”, and additionally does not claim any structural limitation which achieves this concept present in the arguments, and therefore Examiner respectfully disagrees. As claimed, Kupfer provides this periodic and repeated attractant dose dispersal which decreases the decay of effectiveness of the active ingredient in that area, and therefore it addresses a loss of bioattractant efficacy by periodically reapplying the dose. Additionally, Kupfer as modified by Gilbert additionally teach all of the structural limitations of the device, and it is therefore asserted that if the claimed structure performs the claimed function, then Kupfer as modified by Gilbert additionally teach said function.

Applicant argues that: Gilbert does not teach an arthropod trap which allows the remote-controlled and/or dosed release of the active ingredient for the specific purpose of achieving a constant lure efficacy over time at that arthropod trap.
Applicant argues that: Gilbert solves an entirely different technical problem, focusing on combination of a plurality of pheromone modules as opposed to attempting to provide a consistent lure efficacy over time to ensure reliable trap count data. 

Examiner respectfully disagrees, Gilbert is used to teach the housing configuration and the use of an imaging apparatus to wirelessly communicate with a remote server. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Gilbert and Kupfer are analogous art as they are both insect trapping/attractant devices, and Kupfer suggests determining the degree of infestation would be advantageous, while Gilbert provides support for monitoring insect populations. One of ordinary skill would find it advantageous to combine the two references in order to seek a reliable killing, trapping, and monitoring device to both eliminate pest insects and monitor populations. Therefore, it would be obvious to combine them to provide the advantages of Gilbert’s housing, camera system, and wireless communications system for Kupfer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060006197 A1 to Davis teaches a aerosol dispensing insect apparatus which teaches a remote controller (FIG 7), and 33 which may be mounted remotely from the device in order to use radio frequency to manually operate the device without the use of a wired connection.
US 20080184614 A1 to Higbee teaches an aerosol dispersal for insect pest control which utilizes an optional receiver for remote control. 
US 20100063640 A1 to Olmstead teaches a programmable animal lure and aerosol dispenser, which utilizes a remote control device and a remote transmitter 1110 to control the operation of the automatic lure dispensing apparatus 100 without approaching the automatic lure dispensing apparatus. Remote device depictedin FIG 12, and examples of use may be: causing immediate application of lure 910, disabling automatic animal dispensing lure, programming a new lure dispensing schedule see: [0055]
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647      
/DARREN W ARK/Primary Examiner, Art Unit 3647